                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


David A. Berg, individually and in his                 File No. 19-cv-2676 (ECT/KMM)
capacity as President/Chief Manager of
Majestic Properties & Development, LLC,

              Plaintiff,
                                                           OPINION AND ORDER
v.

Janie Warren Berg, individually and in her
capacity as Governor, Member, Secretary
and Treasurer of Majestic Properties &
Development, LLC; Lighthouse
Management Group, Inc., a Minnesota
Corporation; Kathleen Gearin, as Special
Master appointed by the Minnesota District
Court; and Majestic Properties &
Development, LLC, a Minnesota Limited
Liability Company,

           Defendants.
________________________________________________________________________

Frederic W. Knaak, Holstad & Knaak PLC, St. Paul, MN, for Plaintiff David A. Berg.

Scott M. Rodman and Kendal K. O’Keefe, Arnold, Rodman & Kretchmer PLLC,
Bloomington, MN, for Defendant Janie Warren Berg.

Brian A. Dillon, Lathrop GPM LLP, Minneapolis, MN, for Defendant Lighthouse
Management Group, Inc.

Bryan R. Feldhaus and Michelle K. Kuhl, Lommen Abdo, P.A., Minneapolis, MN, for
Defendant Kathleen Gearin.


       Plaintiff David A. Berg is a dissatisfied party to an ongoing Minnesota state-court

divorce proceeding. He has several complaints about the state courts’ handling of that case.

These include, among others, that the state district court violated his federal constitutional
rights when it found him in default and ordered him jailed as a contempt sanction for

discovery violations and that the Minnesota Court of Appeals violated his federal

constitutional rights when it denied his petition for a writ of prohibition. In this case, Mr.

Berg seeks “declaratory and injunctive relief directed at the state district court,” Compl. ¶

1 [ECF No. 1], essentially to undo that court’s adverse orders. Mr. Berg also seeks damages

from his former spouse stemming from her alleged failure to account for money received

from the operations of a business, though as Mr. Berg states these same allegations have

been and continue to be considered a “central and critical issue in the state court case.”

Compl. ¶ 47. Defendants seek dismissal on several grounds. Because there are ongoing

state-court proceedings that implicate important state interests and offer Mr. Berg an

opportunity to pursue his claims, this case must be dismissed under Younger v. Harris, 401

U.S. 37 (1971). One defendant also seeks sanctions against Mr. Berg’s counsel for filing

and persisting with this case. That motion will be denied.

                                              I

       Mr. Berg has sued three defendants in this case. They are his former spouse, Janie

Warren Berg; the special master appointed to oversee and resolve discovery disputes in the

dissolution proceeding, former Ramsey County District Court Judge Kathleen R. Gearin;

and the receiver appointed to preserve the Bergs’ marital estate pending the outcome of the

dissolution proceeding, Lighthouse Management Group, Inc. Mr. Berg’s complaint might

be understood to say that there is a fourth defendant, a business organization owned jointly

by the Bergs called Majestic Properties & Development, LLC. Compl. ¶ 14. But Mr. Berg

acknowledged at the hearing on these motions that Majestic had not been served with


                                              2
process, and a close reading of the complaint reveals no claims against, and no request for

relief from, Majestic. Though he seeks “declaratory and injunctive relief directed at the

state district court,” Compl. ¶ 1, Mr. Berg has not sued the state district court.

       Understanding Mr. Berg’s claims in this case requires summarizing the proceedings

in the state-court dissolution case. Ms. Berg brought the case in Dakota County District

Court on June 15, 2017. Id. ¶ 5. Presiding Judge Karen J. Asphaug appointed Judge Gearin

as special master just over one year later, in July 2018, “for purposes of overseeing and

resolving any discovery issues between the parties,” assertedly with the Bergs’ agreement.

Id. ¶¶ 22, 8; Feldhaus Decl., Ex. 1 [ECF No. 22-1]. As special master, Judge Gearin was

given “the sole discretion to determine the appropriate procedures for resolution of all

assigned matters and . . . the authority to take all appropriate measures to perform the

assigned duties.” Id. Judge Gearin was given authority to “impose upon a party any

sanction other than contempt” and was authorized to recommend to Judge Asphaug a

contempt sanction against any party.         Id.   Judge Asphaug subsequently appointed

Lighthouse as receiver “to protect [the Bergs’] marital estate and to function in the manner

of a neutral financial expert.” Compl. ¶ 7; Sigelman Aff., Exs. B, C at 4 [ECF Nos. 26-2,

26-3]. In addition to its primary responsibility to “review all marital and non-marital assets

to determine and identify funds available to meet [Mr. Berg’s] obligations . . . and ensure

these obligations are timely paid,” Lighthouse also was authorized to “identify receivership

property to be liquidated in order to raise funds to satisfy [Mr. Berg’s obligations]” and

“investigate and analyze any claim, controversy or allegation either party makes against

the other with respect to the control, preservation, depreciation, diversion, disposition,


                                              3
distribution, misappropriation, or management of marital assets or resources . . . and []

make written findings thereof to be made available to counsel for the parties.” Sigelman

Aff., Ex. C at 8.

       Mr. Berg’s conduct during the dissolution proceedings eventually prompted Judge

Asphaug to find Mr. Berg in contempt and order him to serve 90 days in the Dakota County

Jail, and the proceedings leading to Mr. Berg’s confinement were extensive.                  To

summarize, in an order dated June 24, 2019, Judge Gearin recommended that Mr. Berg “be

found in contempt of court for his refusal to adequately answer . . . interrogatories and

requests for production of documents.” Feldhaus Decl., Ex. 2 at 3 [ECF No. 22-2]. In her

order, Judge Gearin observed that Mr. Berg “ha[d] consistently refused to participate in the

discovery process in good faith.” Id. at 1–2. Judge Gearin explained that she had “noted

[Mr. Berg’s] lack of cooperation in prior orders,” and “[d]espite past warnings, [Mr. Berg]

continue[d] to drag his feet and ignore past orders[.]” Id. at 2. On July 19, after conducting

an evidentiary hearing, Judge Asphaug found Mr. Berg in constructive civil contempt.

Feldhaus Decl., Ex. 3 at 9–10 [ECF No. 22-3]. Judge Asphaug sentenced Mr. Berg “to the

Dakota County Jail for a period not to exceed 30 days,” but stayed the sentence for 30 days

to allow Mr. Berg the chance to purge his contempt by meeting a number of conditions

including complying with outstanding discovery requests and orders, cooperating with

Lighthouse, taking steps to preserve marital assets, and paying attorneys’ fees in

compliance with previous orders. Id. at 11–14. Judge Asphaug warned that failure to

comply would “result in [Mr. Berg’s] inability to introduce or use any documents or

exhibits at trial, . . . adverse inferences drawn against [Mr. Berg] with regards to all matters


                                               4
for which discovery ha[d] theretofore been ordered but not completed . . . [and Ms. Berg’s]

right to proceed by default in” the remainder of the dissolution proceeding. Id. at 15. On

August 7, Judge Asphaug held a hearing to determine whether Mr. Berg had complied with

the terms of her July 19 order. See id., Ex. 4 ¶ 2 [ECF No. 22-4]. Judge Asphaug assigned

Judge Gearin the task of reviewing the record to assist in determining whether Mr. Berg

had complied. Id. Judge Gearin found that Mr. Berg had not complied. Id., Ex. 5 [ECF

No. 22-5]. On September 6, 2019, Judge Asphaug granted Ms. Berg’s motion to proceed

by default but stayed the execution of Mr. Berg’s jail sentence to permit him more time to

purge the constructive contempt finding. Id., Ex. 6 [ECF No. 22-6]. One week later, on

September 13, Mr. Berg filed a petition for writ of prohibition with the Minnesota Court

of Appeals seeking to restrain Judge Asphaug from enforcing her orders appointing

Lighthouse as receiver and granting Ms. Berg’s motion to proceed by default. Id., Ex. 8

[ECF No. 22-8]. The Court of Appeals promptly denied the petition in an order dated

October 1. Id., Ex. 9 [ECF No. 22-9]. Meanwhile, at a hearing on September 25, Judge

Asphaug ordered the Bergs to sign documents to enable the sale of real property held in

receivership. Id., Ex. 7 at 2 [ECF No. 22-7]. Mr. Berg signed some documents as ordered,

but he refused to sign others related to the sale of one parcel of real property. Id. Judge

Asphaug afforded Mr. Berg the opportunity to sell other items of personal property to cover

the anticipated amount that would have been available had he signed the sale documents

for the one parcel of real property, but Mr. Berg refused. Id. After giving both Mr. Berg

and his counsel opportunities to speak, after giving Mr. Berg additional opportunities to

sign the real-property sale documents, and after making certain that Mr. Berg was aware


                                            5
of the possible consequences of his actions, Judge Asphaug found Mr. Berg in direct civil

contempt and sentenced him to serve 90 days in the Dakota County Jail. Id. at 2–4. Judge

Asphaug’s contempt order permitted Mr. Berg to purge the contempt and gain his release

and freedom “immediately” if he signed the real-property sale documents, id., but Mr. Berg

did not do so and apparently served the entire 90-day jail sentence.

       During the dissolution proceeding, Mr. Berg claimed repeatedly that Ms. Berg was

misappropriating funds belonging to Majestic, but his claims were considered and rejected.

See generally, Ms. Berg’s Index of Exhibits, Exs. 5–7 [ECF Nos. 15-5–15-7]. Pursuant to

its court-ordered authority, Lighthouse investigated these claims and submitted three

separate reports describing its conclusions. Id. In its first report, Lighthouse described its

investigation of Mr. Berg’s “suggest[ion] that Ms. Berg ha[d] misappropriated assets or

diverted revenues from [Mr. and Ms. Berg’s] properties” in an amount that may have been

“as high as $1 million.” Id., Ex. 5 at 7. Lighthouse concluded that although Ms. Berg had

deposited rental income “directly into her personal account as opposed to the business

account of Majestic, . . . Mr. Berg’s claims of misuse or embezzlement by Ms. Berg are

without merit.” Id. at 8. In its second report, Lighthouse noted that Mr. Berg “[c]ontinued

[making] complaints regarding alleged illegal activities and missing or misappropriated

funds by Ms. Berg,” but failed to provide any new information to Lighthouse that might

warrant further investigation. Id. Ex. 6 [ECF No. 15-6 at 6–7]. Lighthouse informed Judge

Asphaug that it had “reiterated to Mr. Berg [its] findings [regarding his allegations of

embezzlement] and referred him to the [first] report,” but that “Mr. Berg ignore[d] the

findings and repeat[ed] demands to investigate Ms. Berg further.” Id. “Absent new


                                              6
information,” Lighthouse did not pursue Mr. Berg’s claims further than it had in the first

report. Id. After Lighthouse submitted its second report, Mr. Berg provided additional

information to Lighthouse, which Lighthouse addressed in a third report. Id., Ex. 7 at 2.

In this third report, Lighthouse described its investigation of Mr. Berg’s claims and

concluded that the new information Mr. Berg provided did not support his allegations. Id.

at 3–6.

          It seems fair to describe Mr. Berg’s claims in this case as falling into three

categories. First, he asserts claims against Judge Gearin and Lighthouse under 42 U.S.C.

§ 1983, alleging that each of them deprived him of various federal constitutional rights in

the state-court proceedings.    Mr. Berg alleges that his due-process rights under the

Fourteenth Amendment were violated by the enforcement of discovery requests “that

exceed anything contemplated under” the Minnesota Rules of Civil Procedure, the

imposition of sanctions, and the assertedly improper and unnecessary appointments of

Judge Gearin and Lighthouse. Compl. ¶¶ 34–43. Mr. Berg alleges that his confrontation

rights under the Sixth Amendment were violated because he was prevented from cross-

examining Ms. Berg and other witnesses. Id. ¶¶ 44–47. Mr. Berg also alleges that the

Dakota County District Court’s orders defaulting and incarcerating him and the Minnesota

Court of Appeals’ order denying his petition for a writ of prohibition violated his

“constitutional right to present a defense” in a civil action. Id. ¶¶ 48–51. Second, Mr. Berg

asserts a claim against all Defendants under 42 U.S.C. § 1985, alleging that they conspired

to “threaten and intimidate” him and violated his “right to equal protection of the laws.”

Id. ¶¶ 52–53. Third, Mr. Berg asserts a claim against Ms. Berg for breach of fiduciary duty


                                             7
under Minnesota law. Id. ¶¶ 29–33. To support this claim, Mr. Berg alleges that Ms. Berg

“both individually and as a Member/Governor of Majestic [], has engaged in acts or

omissions not in good faith that involve intentional misconduct or a knowing violation of

the law from which she derived an improper personal benefit.” Id. ¶ 32. Mr. Berg asserts

this claim “on behalf of Majestic,” id. ¶ 16, and “based upon information and belief,” id.

¶ 18. Mr. Berg seeks declaratory and injunctive relief that would undo orders entered

against him in state court, damages from Ms. Berg for her alleged breach of fiduciary duty,

attorney’s fees and costs, and “such other and further relief as the Court deems just and

proper.” Id. at 15–17 (following the “WHEREFORE” clause).

                                            II

      Mr. Berg’s claims in this case present exceptional circumstances requiring

abstention under Younger v. Harris, 401 U.S. 37 (1971). As a general rule, the presence

of federal jurisdiction compels its exercise, and the mere presence or possibility of

concurrent state-court litigation involving the same parties or issues does not justify its

abdication. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813–

14, 817–18 (1976); see also Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013).

“Younger exemplifies one class of cases in which federal-court abstention is required:

When there is a parallel, pending state criminal proceeding, federal courts must refrain

from enjoining the state prosecution.” Sprint Commc’ns, 571 U.S. at 72. The Supreme

Court has “extended Younger abstention to particular state civil proceedings that are akin

to criminal prosecutions” and to civil proceedings “that implicate a State’s interest in

enforcing the orders and judgments of its courts.” Id. at 72–73. State-court contempt


                                            8
proceedings are in the akin-to-criminal-prosecutions category. “The contempt power lies

at the core of the administration of a State’s judicial system,” and “federal-court

interference with the State’s contempt process is ‘an offense to the State’s interest . . . likely

to be every bit as great as it would be [in] a criminal proceeding [in the State court].’”

Juidice v. Vail, 430 U.S. 327, 335–36 (1977) (quoting Huffman v. Pursue, Ltd., 420 U.S.

592, 604 (1975)). A federal court’s “interference with the contempt process not only

unduly interferes with the legitimate activities of the State, . . . but also can readily be

interpreted as reflecting negatively upon the state courts’ ability to enforce constitutional

principles.” Id. at 336 (internal quotations omitted) (citing Younger, 401 U.S. at 44, and

Huffman, 420 U.S. at 604).

       Our Eighth Circuit Court of Appeals understands Younger to require federal courts

to “abstain from exercising their jurisdiction if (1) there is an ongoing state proceeding, (2)

that implicates important state interests, and (3) that provides an adequate opportunity to

raise any relevant federal questions.” Curd v. City of Searcy, 739 Fed. App’x 359, 360 (8th

Cir. 2018) (per curiam) (quoting Tony Alamo Christian Ministries v. Selig, 664 F.3d 1245,

1249 (8th Cir. 2012)). Whether an ongoing state proceeding implicates important state

interests must be evaluated in light of the Supreme Court’s description of the circumstances

fitting the Younger doctrine as “exceptional” and the Court’s directive that it would be

improper for a federal court to abstain under Younger merely out of “deference to the

States.” Sprint Commc’ns, 571 U.S. at 73 (quoting New Orleans Pub. Serv., Inc. v. Council

of City of New Orleans, 491 U.S. 350, 368 (1989)). To satisfy the third prong, all that is

required is “that [Plaintiff] had an opportunity to present [his] federal claims in the state


                                                9
proceedings.” Juidice, 430 U.S. at 337. The state court need not have a hearing on the

claims, nor must a plaintiff ultimately succeed on his claims. Id. Rather, a plaintiff “need

be accorded only an opportunity to fairly pursue [his] constitutional claims in the ongoing

state proceedings[.]” Id. (citing Gibson v. Berryhill, 411 U.S. 564, 577 (1973)). “For

purposes of applying Younger abstention, the relevant time for determining if there are

ongoing state proceedings is when the federal complaint is filed.” Tony Alamo, 664 F.3d

at 1250. Further, “Younger requires a federal court to abstain not only when and while the

state trial court proceedings [are] ongoing, but until the state defendant (and federal

plaintiff) exhausts his appellate remedies.” Id. (citing Huffman, 420 U.S. at 608–09).

       All three elements of the Eighth Circuit’s test are met here.1 At the time Mr. Berg

filed his federal complaint, the dissolution proceeding was pending in front of Judge

Asphaug. Compare Compl. (filed October 8, 2019), with In re the Marriage of Janie

Warren Berg and David A Berg, No. 19HA-FA-17-406 (Minn. Dist. Ct. 2017) (case filed

Aug. 7, 2017; judgment entered Jan. 2, 2020; case reopened). Mr. Berg’s claims seek

federal-court interference with the state district court’s contempt and sanctions power, an

important state interest. Mr. Berg’s federal claims seek this interference head on. The first

sentence of his complaint describes that the point of this case is “to obtain declaratory and

injunctive relief directed at the state district court” because, as Mr. Berg alleges, the

imposition of sanctions against him resulted in “an unconstitutional denial of [his] right to



1
        At the hearing on Defendants’ motions, Mr. Berg conceded his claims in this case
satisfied the first two elements of the Eighth Circuit’s Younger test. He disputed only the
third element.

                                             10
due process and the right to cross examine witnesses and appear in court in his own

defense.” Compl. ¶ 1. In his request for relief at the conclusion of his complaint, Mr. Berg

seeks a series of declaratory judgments and injunctions designed to undo the state district

court’s finding of contempt and its imposition of other sanctions against him. Compl. at

15–17, ¶¶ 3–8. Mr. Berg’s damages claim against Ms. Berg for breach of fiduciary duty

may not appear to be aimed at the state district court, but it is. Mr. Berg’s allegations

supporting his breach-of-fiduciary-duty claim in this case are essentially the same

misconduct allegations he asserted against Ms. Berg in the state-court proceedings. Mr.

Berg acknowledges in his complaint that his misconduct allegations against Ms. Berg were

a “central and critical issue in the state court case.” Compl. ¶ 47. And the state-court

orders that Mr. Berg here challenges as unconstitutional were closely intertwined with

Lighthouse’s determinations that his misconduct allegations against Ms. Berg were without

merit. See Feldhaus Decl., Ex. 3 at 5 (recognizing Lighthouse “struggled to obtain even

basic cooperation from” Mr. Berg and referencing Lighthouse’s first and second reports);

id., Ex. 7 at 3 (noting Mr. Berg “ignored the issue at hand and ma[d]e a string of allegations

of corruption and subterfuge against [Ms. Berg]”); cf. Stivers v. Minnesota, 575 F.2d 200,

203 (8th Cir. 1978) (affirming the district court’s application of Younger abstention to

federal plaintiffs who were not parties to state proceedings because their interests were

“closely intertwined” with federal co-plaintiffs who were parties to state proceedings).

Adjudicating Mr. Berg’s claim for breach of fiduciary duty in this case thus would risk

contradicting and undermining, not just the state district court’s resolution of Mr. Berg’s

misconduct allegations against Ms. Berg, but the state district court’s contempt and


                                             11
sanctions orders as well.2 Finally, the record shows that Mr. Berg has pursued his federal

claims in the state-court dissolution proceedings. In his petition for a writ of prohibition

to the Minnesota Court of Appeals, for example, he made essentially the same arguments

he asserts as claims in his complaint in this case. See Feldhaus Decl. Ex. 8. And Mr.

Berg’s opportunities to pursue his federal claims did not end with his petition for a writ of

prohibition. As the Minnesota Court of Appeals noted in denying his petition, he may

assert these claims in a direct appeal “in the ordinary course of the law.” Feldhaus Decl.

Ex. 9 at 3.

       Younger abstention warrants dismissal and not a stay of this case. “Where Younger

abstention is otherwise appropriate, the district court generally must dismiss the action, not

stay it pending final resolution of the state-court proceedings.” Tony Alamo, 664 F.3d at

1251. It is true that the Eighth Circuit has said that a stay rather than dismissal is proper

when the plaintiff seeks an award of damages and a damages award “would not require us

first to declare unconstitutional a state statute or to overturn a state court judgment on a

matter of state policy,” Night Clubs, Inc. v. City of Fort Smith, 163 F.3d 475, 482 (8th Cir.

1998), and “that so long as a possibility of return to federal court remains, a stay rather than


2
        One example demonstrates this point. The state district court’s order granting Ms.
Berg’s motion to proceed by default was, in no small part, premised on Mr. Berg’s failure
to purge his civil contempt by complying with numerous outstanding discovery orders. See
Feldhaus Decl., Ex. 6 at 2 (“[T]he Special Master leaves no room for doubt that [Mr. Berg]
failed to adequately comply with discovery.”). By granting Ms. Berg’s motion to proceed
by default, the state district court forbade him from seeking or presenting evidence of Ms.
Berg’s alleged embezzlement. Adjudicating Mr. Berg’s fiduciary-breach claim here would
entail discovery into this area, thus effectively undoing a significant element of the state
district court’s sanctions order and contempt process.


                                              12
a dismissal is the preferred mode of abstention,” Fuller v. Ulland, 76 F.3d 957, 960–61

(8th Cir. 1996) (quotation omitted). But these conditions do not apply to Mr. Berg’s claims.

As explained above, awarding damages on Mr. Berg’s breach-of-fiduciary-duty claims

would undermine the state-court’s contempt and sanctions decisions. Assuming he raises

them, Mr. Berg’s constitutional challenges to the state district court’s contempt and

sanctions orders will be adjudicated to conclusion as part of his appeal and any

discretionary review granted after that.3

                                              III

       Lighthouse seeks sanctions—specifically, “an award of fees and costs,” Mem. in

Supp. of Sanctions at 14 [ECF No. 33]—in response to the assertion of claims against it in

this case.    Lighthouse argues that an award of sanctions is appropriate under




3
       If Mr. Berg’s fiduciary-breach claim was not subject to abstention and dismissal
under Younger, dismissal would remain appropriate because the claim is not plausibly
pleaded. Mr. Berg alleges that Ms. Berg “owes the company” a fiduciary duty imposed by
Minn. Stat. § 322C.0409. Compl. ¶ 31. Minnesota law permits Mr. Berg to bring a direct
action against Ms. Berg for breach of her duty of loyalty or care only if he “plead[s] . . . an
actual or threatened injury that is not solely the result of an injury suffered or threatened to
be suffered by the limited liability company.” Minn. Stat. § 322C.0901, subd. 2. Mr. Berg
pleads no such injury, rendering a direct action implausible. Reflecting an intent not to
pursue a direct action, Mr. Berg alleges that the breach-of-fiduciary-duty claim is
Majestic’s, Compl. ¶ 14, and that he brings the claim on behalf of Majestic, Id. ¶ 16. But
Majestic cannot be a party to this case without destroying the independent basis for federal
jurisdiction over this claim. “An LLC’s citizenship is that of its members for diversity
jurisdiction purposes.” GMAC Commercial Credit LLC v. Dillard Dep’t Stores, Inc., 357
F.3d 827, 829 (8th Cir. 2004). The Bergs are the only members of Majestic, meaning that
there cannot be diversity of citizenship in a suit between it and Ms. Berg.


                                              13
28 U.S.C. § 1927, Federal Rule of Civil Procedure 11, and the Court’s inherent authority.

The motion will be denied.4

       Sanctions are not available under § 1927 “for simply commencing a frivolous

lawsuit.” Gurman v. Metro Hous. and Redev. Auth., 884 F. Supp. 2d 895, 900–901 (D.

Minn. 2012) (citing Jensen v. Phillips Screw Co., 546 F.3d 59, 65 (1st Cir.2008) (“[W]e

join an unbroken band of cases across the courts of appeals holding that a lawyer cannot

violate section 1927 in the course of commencing an action.”), and In re Keegan Mgmt.

Co., Sec. Litig., 78 F.3d 431, 435 (9th Cir.1996) (“The filing of a complaint may be

sanctioned pursuant to Rule 11 or a court’s inherent power, but it may not be sanctioned

pursuant to § 1927.”)). As the First Circuit explained in Jensen, “[c]ommencing a

proceeding is not the same as multiplying a proceeding. In our view, then, Congress’s use

of the verb ‘multipl[y]’ in the text of the statute clearly contemplates that, to be sanctionable

thereunder, conduct must have an effect on an already initiated proceeding.” Id., 546 F.3d

at 65. It thus seems untenable to understand § 1927’s use of the phrase “any case” to mean


4
        The decision to abstain and dismiss Mr. Berg’s complaint under Younger does not
bar consideration of Lighthouse’s sanctions motion. A federal district court retains
jurisdiction to rule on a motion for sanctions after a dismissal is filed. Kurkowski v.
Volcker, 819 F.2d 201, 203 (8th Cir.1987). This is so because “the imposition of a Rule
11 sanction is not a judgment on the merits of an action. Rather, it requires the
determination of a collateral issue: whether the attorney has abused the judicial process,
and, if so, what sanction would be appropriate.” Cooter & Gell v. Hartmarx Corp., 496
U.S. 384, 396 (1990). Federal courts have recognized that a district court that lacks subject-
matter jurisdiction nonetheless retains the power to impose Rule 11 sanctions. See Willy
v. Coastal Corp., 915 F.2d 965, 968 (5th Cir. 1990), aff’d 503 U.S. 131 (1992); Chemiakin
v. Yefimov, 932 F.2d 124, 129 (2d Cir. 1991); Wojan v. General Motors Corp., 851 F.2d
969, 973 (7th Cir. 1988). If a court without subject-matter jurisdiction retains that power,
it follows that a court that has subject-matter jurisdiction but abstains under Younger also
would retain power to adjudicate a sanctions motion.

                                               14
anything but the federal case in which sanctions are sought. Regardless, though Lighthouse

argues that Mr. Berg brought this case “in an effort to delay adjudication of the State Court

matter and to increase the costs associated with the resolution thereof,” Mem. in Supp. of

Sanctions at 9, nothing shows this happened. As far as the record here shows, the state

district court’s adjudication of the dissolution proceeding was not affected by the

commencement of this case or anything that has happened in it since.

       Rule 11 and inherent-authority sanctions will not be imposed because it seems more

reasonable to excuse Mr. Berg’s counsel than to hold him accountable for (apparently)

violating the “Barton rule” and because the record does not show that Mr. Berg brought

this case for an improper purpose. Sanctions may be imposed against counsel under Rule

11(b)(2) when “the attorney’s conduct, viewed objectively, manifests either intentional or

reckless disregard of the attorney’s duties to the court.” Adams v. USAA Cas. Ins. Co., 863

F.3d 1069, 1077 (8th Cir. 2017). A lawyer—at least one who does not regularly represent

or sue court-appointed receivers—may be forgiven for confessing ignorance of the Barton

rule. The rule gets its name from Barton v. Barbour, 104 U.S. 126 (1881). The rule says

that a receiver appointed by a court in equity generally cannot be sued unless the would-be

plaintiff first obtains “leave of the court by which [the receiver] was appointed.” Id. at 128.

The basic statement of the rule is straightforward enough, and federal courts continue to

affirm the rule’s “continuing vitality.” Republic Bank of Chicago v. Lighthouse Mgmt.

Grp., Inc., 829 F. Supp. 2d 766, 772 (D. Minn. 2010). But it’s not among the more

noteworthy Supreme Court cases or rules one ordinarily might expect to have covered in

law school or on a bar exam, and a study of the rule generates questions pretty quickly.


                                              15
       Research shows that Barton has been cited once by the Minnesota Supreme Court

in Schmidt v. Gayner, 61 N.W. 333 (Minn. 1894), and not since by either that court or the

Minnesota Court of Appeals. In Schmidt, the plaintiff sued a court-appointed receiver to

“recover money alleged to have been collected by [the receiver] ‘for and on behalf’ of the

plaintiff.” Id. Justice William Mitchell, after observing that “[t]here are probably several

reasons why plaintiff cannot maintain this action,” explained that dismissal was proper

because the plaintiff had not only failed to obtain leave to bring the case from the court that

appointed the receiver but also sought “to recover from the receiver money actually in his

possession under the order of the court.” Id. at 334. Justice Mitchell noted that the court

reached its decision “without determining what the effect of a failure to obtain leave to sue

would be in actions not interfering with the actual possession by the receiver of property

or money which he holds under order of the court.” Id. This case appears to present the

question left undetermined in Schmidt (because Mr. Berg does not here seek recovery of

property held by Lighthouse), and no Minnesota case has been found or cited determining

this issue. The Eighth Circuit has cited Barton and its rule more often and more recently

than the Minnesota appellate courts. Most recently, in Alexander v. Hedback, 718 F.3d

762 (8th Cir. 2013), the court held “that the Barton doctrine applies to bankruptcy trustees

and remains good law even after enactment of the Bankruptcy Reform Act of 1978.” Id.

at 767. The Eighth Circuit’s resolution of that bankruptcy question, and its application of

the Barton rule to the damages claims and unique thirteen-years-long procedural history in

Alexander, are not particularly apposite here. No doubt there may be cases where a

lawyer’s failure to understand and correctly apply lesser-known and even very difficult law


                                              16
will warrant the imposition of sanctions, but considerations here—the Barton rule’s origin,

the scarcity with which it has been cited and applied, and complexities surrounding its

application that neither party has addressed—tilt in favor of finding that Mr. Berg’s counsel

did not intentionally or recklessly disregard his duties.5

       Lighthouse argues that Rule 11 and inherent-authority sanctions are warranted also

because Mr. Berg brought this case to delay adjudication of the state-court case and to

harass Lighthouse by deterring it from carrying out its duties as court-appointed receiver.

Mem. in Supp. of Sanctions at 9–10. As discussed earlier, the record in this case does not

show that the filing of this case caused delay in the dissolution case. There also is no

evidence showing that the filing of this case has deterred Lighthouse or held any adverse

consequences in connection with its performance of its duties.




5
       Perhaps further evidencing the challenges posed by Barton, Lighthouse’s
presentation of its sanctions motion did not exhibit a perfect understanding of the rule.
Federal courts have said that non-compliance with the rule leaves a federal court without
subject-matter jurisdiction. See, e.g., Freeman v. County of Orange, 669 Fed. App’x 348,
348–49 (9th Cir. 2016); Republic Bank of Chicago, 829 F. Supp. 2d at 772–73. Lighthouse
did not mention the absence of subject-matter jurisdiction specifically as part of its
argument for dismissal under Barton. Regardless, Lighthouse’s motion was sound and
prompted searching consideration.

                                              17
                                      ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

      1.    Defendant Lighthouse Management Group, Inc.’s Motion to Dismiss [ECF

No. 5] is GRANTED.

      2.    Defendant Janie Warren Berg’s Motion to Dismiss [ECF No. 13] is

GRANTED.

      3.    Defendant Kathleen Gearin’s Motion to Dismiss [ECF No. 19] is

GRANTED.

      4.    Defendant Lighthouse Management Group, Inc.’s Motion for Sanctions

[ECF No. 31] is DENIED.

      5.    Plaintiff’s complaint [ECF No. 1] is DISMISSED WITHOUT

PREJUDICE.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 30, 2020                s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court




                                         18
